DETAILED ACTION

The Information Disclosure Statement(s) filed 04/30/2019 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter must be shown or the feature(s) canceled from the claim(s):
Claim 1 claims an aircraft comprising: an elongated fuselage extending between a nose section and a tail section thereof, said fuselage having an upswept underside in said tail section; and a boundary layer ingestion propulsor positioned in said tail section, said propulsor comprising a fan element radially encased by a nacelle circumscribing the fuselage, said nacelle defining a leading edge line extending from a top dead center to a bottom dead center of said nacelle intersecting an axis of rotation of said fan at an angle no greater than seventy degrees.
None of the drawings depict an aircraft comprising: an elongated fuselage extending between a nose section and a tail section thereof, said fuselage having an upswept underside in said tail section; and a boundary layer ingestion propulsor positioned in said tail section, said propulsor comprising a fan element radially encased by a nacelle circumscribing the fuselage, said nacelle defining a leading edge line extending from a top dead center to a bottom dead 
Figure 1 depicts an aircraft with a tail section propulsor and nacelle mounted under a horizontal tail plane. The propulsor and nacelle is not circumscribing the fuselage, nor does the leading edge line intersect the axis of the propulsors rotation at an angle no greater than seventy degrees. Figures 2-4 do not contain an aircraft comprising an elongated fuselage extending between a nose section and tail section thereof. 
Claim 4 claims the aircraft of claim 1 further comprising: a gas turbine engine mounted to said aircraft; and an electric motor driven by the gas turbine engine, wherein said propulsor is an electric fan powered by the electric motor. None of the drawings depict a gas turbine engine mounted to said aircraft; and an electric motor driven by the gas turbine engine, wherein said propulsor is an electric fan powered by the electric motor. 
Claim 5 claims the aircraft of claim 4 wherein said nacelle defines a chamber, and wherein said electric motor is positioned in the chamber. None of the drawings depict the aircraft of claim 4 wherein said nacelle defines a chamber, and wherein said electric motor is positioned in the chamber.
Claim 6 claims the aircraft of claim 5 wherein said electric motor is coupled to said propulsor via a shaft and a gearbox. None of the drawings depict the aircraft of claim 5 wherein said electric motor is coupled to said propulsor via a shaft and gearbox.
Claim 8 claims the aircraft of Claim 1 wherein a tail strike limit of the aircraft is defined as a plane tangential to the upswept underside of the tail section, and wherein the nacelle is positioned entirely within said tail strike limit.  None of the drawings depict the aircraft of Claim 1 wherein a tail strike limit of the aircraft is defined as a plane 
Claim 9 claims an aircraft comprising: an elongated fuselage extending between a nose section and a tail section thereof, said fuselage having an upswept underside in said tail section; and a boundary layer ingestion propulsor positioned in said tail section, said propulsor comprising a fan radially encased by a nacelle circumscribing the fuselage, said fan defining an axis of rotation and said nacelle defining a leading edge line extending from a top dead center to a bottom dead center of said nacelle; wherein said bottom dead center is positioned forward of said top dead center along the axis of rotation at an axial distance greater than a shortest distance from said top dead center to said axis of rotation. 
None of the drawings depict an aircraft comprising: an elongated fuselage extending between a nose section and a tail section thereof, said fuselage having an upswept underside in said tail section; and a boundary layer ingestion propulsor positioned in said tail section, said propulsor comprising a fan radially encased by a nacelle circumscribing the fuselage, said fan defining an axis of rotation and said nacelle defining a leading edge line extending from a top dead center to a bottom dead center of said nacelle; wherein said bottom dead center is positioned forward of said top dead center along the axis of rotation at an axial distance greater than a shortest distance from said top dead center to said axis of rotation.
Figure 1 depicts an aircraft with a tail section propulsor and nacelle mounted under a horizontal tail plane. The propulsor and nacelle is not circumscribing the fuselage, nor is the nacelle bottom dead center positioned forward of said top dead center of the along the axis of rotation at an axial distance greater than a shortest distance from said top dead center to said axis of rotation. Figures 2-4 do not contain an aircraft comprising an elongated fuselage extending between a nose section and tail section thereof. 
EXAMINER’S NOTE: If the missing claim limitations of claim 9 are added to Figure 1 of the disclosure, and/or Figures 2-4 of the disclosure as currently written, it would not be considered new matter. The examiner believes that if these limitations are appropriately added into the drawings, the claimed subject matter would be allowable over prior art. If the applicant has any questions, please contact the examiner for clarification. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102 as being unpatentable over Hu et al. (CN 108263620 A).
Regarding claim 16, Hu teaches a method of operating a boundary layer ingestion propulsor in an aircraft between a nose section and a tail section (Abstract. As depicted in Figures 4 and 5), said method comprising: ingesting boundary layer air through an inlet duct of the propulsor (as depicted in Figure 5), said inlet duct defined between a nacelle and said fuselage (as depicted in Figure 5), said nacelle defining a leading edge line extending from a top dead center to a bottom dead center of said nacelle intersecting an axis of rotation of the propulsor at an angle no greater than seventy degrees (as depicted in Figure 5); and rotating a fan of the propulsor (as depicted in Figure 5) , said fan receiving the ingested boundary layer air via the inlet duct (as depicted in Figure 5).  
Regarding claim 17, Hu teaches the invention claimed and discussed above in addition to guide vanes positioned within the nacelle downstream of the fan (as depicted in Figure 5). Without any further structural limitations regarding the adjustment of the guide vanes, Hu’s guide vanes can be considered adjusted to condition the effluent of the propulsor inasmuch as the applicant. 
Regarding claim 18, Hu teaches the invention claimed and discussed above in addition to rotating the fan (as depicted in Figure 5) by providing power to the fan from an electric motor (Figure 5, element 130).

Regarding claim 20, Hu teaches the invention claimed and discussed above in addition to locating the boundary layer ingestion propulsor in the tail section of the aircraft (as depicted in Figures 4 and 5, and explained in Example 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth et al. (US 20170297727 A1).
Regarding claim 1, Niergarth teaches an aircraft (Figures 1 and 2) comprising: an elongated fuselage extending between a nose section and a tail section thereof (Figures 1 and 2), said fuselage having an upswept underside in said tail section (Figure 2); and a boundary layer ingestion propulsor ( ¶ [0033] specifically refers to the propulsor 300 in Figure 4/ 106 in Figures 1 and 2 as a “boundary layer ingestion fan”) positioned in said tail section (Figures 1 and 2), said propulsor comprising a fan element radially encased by a nacelle (Figures 4 and 6) circumscribing the fuselage (Figures 1 and 2). Niergarth fails to teach said nacelle defining a leading edge line extending from a top dead center to a bottom dead center of said nacelle intersecting an axis of rotation of said fan at an angle no greater than seventy degrees. However, Niergarth teaches two embodiments of a nacelle defining a leading edge line extending from top dead center to a bottom dead center of said nacelle intersecting an axis of rotation of said fan at an angle less than ninety degrees (Figures 4 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nacelle of Niergarth by manipulating the design of the 
Regarding claim 2, Niergarth teaches the invention claimed and discussed above, except wherein said leading edge line intersects said axis of rotation at an angle of no greater than sixty degrees. However, Niergarth teaches two embodiments of a nacelle defining a leading edge line extending from top dead center to a bottom dead center of said nacelle intersecting an axis of rotation of said fan at an angle less than ninety degrees (Figures 4 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nacelle of Niergarth by manipulating the design of the nozzle and tail cone to either generate more thrust, or to ingest more air from a boundary layer of the fuselage to add energy/speed up such to reduce an overall drag on the aircraft (as noted in ¶ [0038] of Niergarth), since it has been held that where the general conditions of a claim are disclosed in the prior art (an aircraft comprising: an elongated fuselage extending between a nose section and a tail section thereof, said fuselage having an upswept underside in said tail section; and a boundary layer ingestion propulsor positioned in said tail section, said propulsor comprising a fan element radially encased by a nacelle circumscribing the fuselage, wherein said nacelle defines a leading edge line extending from a top dead center to a bottom dead center of said nacelle intersecting an axis of rotation of said fan at an angle less than ninety degrees as taught by Niergarth), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 5, Niergarth teaches the invention claimed and discussed above. Niergarth further teaches an alternate embodiment (Figure 6. Explanation of the embodiment found in ¶ [0056-58]) of the boundary layer ingestion propulsor found in Figures 1, 2, and 4 wherein the nacelle of the aircraft defines a chamber (Figure 6, element 314), and wherein said electric motor is positioned in the chamber (Figure 6, element 336). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 6, Niergarth teaches the invention claimed and discussed above in addition to wherein said electric motor (Figure 6, element 336) is coupled to said propulsor (Figure 6, element 304) via a shaft (Figure 6, driveshaft 340 and fan shaft 330) and gearbox (Figure 6, element 338). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nacelle of Niergarth by manipulating the design of the nozzle and tail cone to either generate more thrust, or to ingest more air from a boundary layer of the fuselage to add energy/speed up such to reduce an overall drag on the aircraft (as noted in ¶ [0038] of Niergarth), since it has been held that where the general conditions of a claim are disclosed in the prior art (an aircraft comprising: a gas turbine mounted to said aircraft; and an electric motor driven by the gas turbine engine, an elongated fuselage extending between a nose section and a tail section thereof, said fuselage having an upswept underside in said tail section; and a boundary layer ingestion propulsor positioned in said tail section, said propulsor comprising a fan element and the electric motor radially encased by a nacelle circumscribing the fuselage, wherein said nacelle defines a leading edge line extending from a top dead center to a bottom dead center of said 
Regarding claim 7, Niergarth teaches the invention claimed and discussed above in addition to wherein the wherein a leading edge of the nacelle extends 360 degrees about the axis of rotation and intersects said top dead center and said bottom dead center (as depicted in Figures 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nacelle of Niergarth by manipulating the design of the nozzle and tail cone to either generate more thrust, or to ingest more air from a boundary layer of the fuselage to add energy/speed up such to reduce an overall drag on the aircraft (as noted in ¶ [0038] of Niergarth), since it has been held that where the general conditions of a claim are disclosed in the prior art (an aircraft comprising: a gas turbine mounted to said aircraft; and an electric motor driven by the gas turbine engine, an elongated fuselage extending between a nose section and a tail section thereof, said fuselage having an upswept underside in said tail section; and a boundary layer ingestion propulsor positioned in said tail section, said propulsor comprising a fan element and the electric motor radially encased by a nacelle circumscribing the fuselage, wherein said nacelle defines a leading edge line extending from a top dead center to a bottom dead center of said nacelle intersecting an axis of rotation of said fan at an angle less than ninety degrees; and wherein said propulsor is an electric fan is powered by the electric motor which is coupled to said propulsor via a shaft and gearbox as taught by Niergarth), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niergarth et al. (US 20170297727 A1) in view of Pastouchenko et al. (US 20180086438 A1). 
Regarding claim 8, Niergarth teaches the invention claimed and discussed above in the responses to claims 1-7. Niergarth fails to teach the aircraft of claim 1 wherein a tail strike limit of the aircraft is 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record all failed to show either alone or in combination the details of a boundary layer ingestion propulsor nacelle wherein the bottom dead center of the nacelle is positioned forward of the top dead center of said nacelle along the axis of rotation at an axial distance greater than a shortest distance from said top dead center to said axis of rotation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644